Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 4-7, 9, 11-12, 14, 16, 19-22, 24, 26-27, 29, 31-33 are pending in the current application.
2.	This application is a CON of 16/473,474 06/25/2019 ABN, which is a 371 of PCT/US2017/068673 12/28/2017, which claims benefit of 62/440,601 12/30/2016.
Response to Restriction Election
3.	Applicant’s election of group I and the species, Example 48 

    PNG
    media_image1.png
    128
    246
    media_image1.png
    Greyscale

, in the reply filed on April 6, 2022 is acknowledged.  The election was made without traverse. According to applicants’ representative claims 1, 5, 12, 14, 16, 20, 27 and 29 read on the elected species. As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 4, 6-7, 9, 11, 19, 21-22, 24, 26, which do not read on the elected species are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 29 lists a variable n, however in the claim from which it depends, claim 1 vis-a-vis claim 16, there is no n variable. It is unclear what this definition of n means or what it refers to.
5.	Claims 1, 5, 12, 14, 16, 20, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The variable “I” in claim 1 is not in the claimed formulae.  The lowercase “i” variable in the sulfur containing groups, e.g. “-S(O)iRa” in the R2 variable is undefined.  In the amendment of April 6, 2022 it appears the lowercase i was capitalized.  This also technically makes the amendment non-compliant with 37 CFR 1.121 since the manner of making the amendment was not shown.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 12, 14, 16, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being described by the STN Chemical Database REGISTRY for RN 2026582-81-8, CN Propanoic acid, 3-[(3-cyano-1,6-dihydro-4-methyl-6-oxo-2-pyridinyl)thio]- (CA INDEX NAME), ED Entered STN: Nov 07, 2016. This compound reads on claim 1 where R1 is H, R2 is methyl, R3s are H, A is methylene, B is -COOH.  
This compound was registered from a chemical catalog, as such the rejection is also based upon a public use or sale or other public availability of the invention. This compound is listed as being commercially available from Ukrorgsyntez Ltd. The on sale bar is met as shown by the following documentation: Online "http://web.archive.org/web/20090428093726/http://www.ukrorgsynth.com/bb.php" dated to April 28, 2009 accessed November 22, 2016.  The compounds were offered for sale in DMSO as shown by Online: "http://web.archive.org/web/20090405123528/http://www.ukrorgsynth.com/screening.php" dated to April 5, 2009 accessed November 22, 2016 which meets the composition limitations.
7.	Claims 1 and 16 are rejected under 35 U.S.C. 102(a) (1) as being described in a publication and based upon a public use or sale of the invention over the STN Chemical Database entry for 2-[[3-Cyano-5-(ethoxycarbonyl)-6-oxo-1,6-dihydropyridin-2-yl]sulfanyl]acetic acid, RN 851175-99-0, Entered STN: May 26, 2005.  This compound reads on claim 1 where R1 is C(=O)ORa, where Ra is alkyl (ethyl), R2 is H, R3s are H, A is absent and B is COOH.   This compound is listed as being commercially available by the company Enamine.  The on sale bar is met since the following documentation shows that this material was subject to an offer for sale by a foreign manufacturer which was communicated to a prospective purchaser in the United States. (See CTS Corp. v. Piher Int 'l Corp., 593 F.2d 777, 201 USPQ 649 (7th Cir. 1979).  This information was communicated to the prospective purchaser in the United States via the internet as shown by the following, Online: "http://web.archive.org/web/20070630171813/http://www.enamine.net/index.php?option=com_content&task=view&id=22&menuid=51&PHPSESSID=64a4f248f69d671a413f487bb62c4d90" dated June 30, 2007, accessed April 1, 2015. The Enamine website states: "Format dry powders / DMSO solutions in ENAMINE's or your vials / plates", meeting the composition limitation.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625